DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 11 March 2021, Applicant amended:
The drawings to add Fig. 6a more clearly showing the roller structure recited in claim 3 while also making corresponding amendments to the specification thereby overcoming the drawing objections while not introducing any new matter due to 6A merely being an enlargement of original Fig. 6;
Amended claims 1, 2, 4, and 6 adding structural elements intended to overcome the claim interpretations under 35 USC 112(f);
Amended claim 5 thereby overcoming the indefiniteness rejection thereof under 35 USC 112(b);
Substantively amended independent claims 1 and 2 by i) arranging the first conveyance unit apart from the second conveyance unit along a conveyance object direction  and ii) limiting the hanging prevention member as having a guide surface
Rewrote objected-to claims 4 and 6 into independent form thereby placing them in condition for allowance consistent with the prior reasons for allowance.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted above, the amendments to claims 1 and 2 overcome the application of Ong under 35 USC 103.  The arguments in the 11 March 2021 Reply, pages 14-17, are relative to Ong and are now moot in view of the new ground of rejection applying Fujihara.
In regards to the 112(f) claim interpretations, Applicant argues that claims have been amended to recite structure sufficient to perform the recited functions.  This argument is persuasive in regards to the first and second inspection sections due to the addition of first and second sensors because the sensors are structural elements that are capable of performing the recited functions of imaging an inspection object.  This argument is also persuasive in regards to the hanging prevention member which has been amended to recite “having a guide surface” which is a structural element that is capable of performing the recited functions of delivering the inspection object such that the inspection object does not hang down.  Lastly, this argument is persuasive regarding the first and second support sections which have been amended to recite elongate support surfaces that are structural elements that are capable of performing the recited functions.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First and second conveyance units in claims 1, 2, 4, 5 and 6 which are functionally defined in the claims while having corresponding structure such as the section conveyance units 1,2 in Figs. 2, 3 as well as Figs.4-10, and 15-20.  Moreover, the added element of a movable conveyance surface is not considered structure sufficient to perform the recited functions of conveying a sheet-shaped conveyance object because a mere surface is incapable of conveying an object.  In other words, additional structural elements such as a drive roller are necessary to perform the recited functions of conveying a sheet-shaped conveyance object.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujihara (US 20140265112 A1).
Claim 1
	In regards to claim 1, Fujihara discloses a conveyance device {See Fig. 6, reproduced below and following citations} comprising:
a first conveyance unit having a first movable conveyance surface on which a sheet-shaped conveyance object is conveyed, wherein the first movable conveyance surface is located on an upper side of the first conveyance unit {see Fig. 6 transport belt 2d and [0018]-[0019], [0027]-[0028] in which transport belt 2d is a first movable conveyance surface on which sheet P is conveyed along direction T.  Transport belt 2d is located on an upper side of first conveyance unit (that includes transport rollers 2L) as shown in Fig. 6};
a second conveyance unit which is arranged apart from the first conveyance unit along a conveyance object conveyance direction, the second conveyance unit having a second movable conveyance surface on which the sheet-shaped conveyance object is conveyed, wherein the second movable conveyance surface is located on a lower side of the second conveyance unit {see Fig. 6 transport belt 4c and [0018]-[0019], [0027]-[0028] in which transport belt 4c is a second movable conveyance surface on which sheet P is conveyed such that the belt 4c is located on an lower side of second conveyance unit (that includes transport rollers 4H) as shown in Fig. 6}: and
a hanging prevention member having a guide surface which is installed between the first conveyance unit and the second conveyance unit and delivers the conveyance 

    PNG
    media_image1.png
    579
    719
    media_image1.png
    Greyscale


Claim 2
	In regards to claim 2, Fujihara discloses an image inspection device {Fig. 6 and citations below)} comprising:
a first conveyance unit having a first movable conveyance surface on which a sheet-shaped inspection object is conveyed, wherein the first movable conveyance surface is located on an upper side of the first conveyance unit { see Fig. 6 transport belt 2d and [0018]-[0019], [0027]-[0028] in which transport belt 2d is a first movable conveyance surface on which sheet P is conveyed along direction T.  Transport belt 2d is located on an upper side of first conveyance unit (that includes transport rollers 2L) as shown in Fig. 6};
a second conveyance unit which is arranged apart from the first conveyance unit along an inspection object conveyance direction, the second conveyance unit having a second movable conveyance surface on which the sheet-shaped inspection object is 
a first inspection section including a first image sensor which inspects an image on a front surface of the inspection object which is conveyed by the first conveyance unit {sensor unit 13, Figs. 1 and 6, [0055]-[0061].  Regarding the “conveyed by the first conveyance unit” note that the sheet P spans the gap 3 between the conveyance units as shown in Fig. 2 such that the inspection object (sheet P) is conveyed by both the first and second conveyance units during inspection}; and
a second inspection section including a second image sensor which inspects an image on a back surface of the inspection object which is conveyed by the second conveyance unit {sensor unit 13, Figs. 1 and 6, [0055]-[0061] while noting that [0057] mentions detecting light that has passed through and/or light reflected by sheet P meaning that the image data in [0060] would include image data from a back surface of the sheet P.}, 
wherein a hanging prevention member having a guide surface which delivers the inspection object from the upstream side to the downstream side of the conveyance direction in such a manner that a top edge of the inspection object does not hang down is installed between the first conveyance unit and the second conveyance unit {see guide surfaces 32L, 32H, 34L, 34H and particularly guide surface 34L the delivers sheet P in conveyance direction T such that a top edge of sheet P does not hang down in the  .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujihara and Shinohara (US 2010/0117293 A1).
Claim 3
In regards to claim 3, Fujihara discloses suction-based and transport-guide based hanging prevention member solutions but is not relied upon to disclose wherein the hanging prevention member is a hanging prevention roller which has a roller portion which is divided into a pectinate form in an axial direction which is orthogonal to the inspection object conveyance direction.
	Shinohara is an analogous reference because it is directed to solving the same problem of ensuring a flattened state of sheet-like media during an in-feed operation. See abstract and [0069]-[0072]. More specifically, Shinohara teaches wherein the hanging prevention member is a hanging prevention roller which has a roller portion which is divided into a pectinate form in an axial direction which is orthogonal to the inspection object conveyance direction {see pressure roller 560 which ensures that the sheet is pressed at a portion of the feed path CR during a printing operation discussed in [0086]-[0088].  As to the claimed shape see Fig. 4 and [0090]-[0095]}.
.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujihara and Enomoto (US 20090145729 A1).	
Claim 5
In regards to claim 5, Fujihara is not relied upon to disclose a skew correction roller which corrects skewing of the inspection object which is conveyed from a preceding stage is installed adjacent to an upstream-side end of the conveyance unit which is located on the upstream side of the inspection object conveyance direction in the first conveyance unit and the second conveyance unit.
	Enomoto is an analogous reference from the same field of sheet transport for a printer.  See Fig. 1, endless belt 8 that transports paper sheet 9 and [0042]-[0046].  Enomoto also discloses a skew correction roller which corrects skewing of the inspection object which is conveyed from a preceding stage is installed adjacent to an upstream-side end of the conveyance unit which is located on the upstream side of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujihara to include a skew correction roller which corrects skewing of the inspection object which is conveyed from a preceding stage is installed adjacent to an upstream-side end of the conveyance unit which is located on the upstream side of the inspection object conveyance direction in the first conveyance unit and the second conveyance unit as taught by Enomoto because eliminating/reducing skew ensures a correctly transported sheet and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the first office action, claims 4 and 6 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
In the Reply filed 11 March 2021 Claims 4 and 6 have been rewritten into independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 4:  although support sections are conventional elements none of the prior art of record discloses or fairly suggests the additional recitations of a first conveyance direction adjustment element which is installed on the first support section and adjusts the direction that the inspection object is conveyed by the first conveyance unit relative to the first inspection section and a second conveyance direction adjustment element which is installed on the second support section and adjusts the direction that the inspection object is conveyed by the second conveyance unit relative to the second inspection section in combination with the remaining limitations of claim 4 and base claim 2 (now added to claim 4).
In regards to claim 6:  conventional art such as Ong employs scanners/inspection sections that extend across the full width of the sheet.  See Fig. 2 of Ong.  See also Isokawa US 2016/0366296 A1, paragraph [0048] in which the CCD or CIS of reading unit 61 covers the maximum width of the sheet P.    None of the prior art discloses or fairly suggests wherein at least one of the first inspection section which is arranged relatively on the downstream side of the first conveyance unit and the second inspection section which is arranged relatively on the upstream side of the second conveyance unit is movable in a width direction of the inspection object which is parallel with the conveyance surface in combination with the remaining limitations of claim 6 and base claim 2 (now added to claim 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piquer US 20190352105 A1 discloses a similar conveyor system as claimed.  See Fig. 1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486